EXHIBIT 10.1

 
[unlv-logo.jpg]
 




SUBCONTRACT #RF-07-SHGR-013
Solar-Powered Thermo-Chemical Production of Hydrogen {SHGR
and Photoelectrochemistry (PEC)




Between


THE UNLV RESEARCH FOUNDATION
8311 W. Sunset Road, Suite 200
Las Vegas, NV 89113


And


Altairnano Technologies, Inc.
204 Edison Way
Reno, NV 89502


This AGREEMENT, which will be known as SUBCONTRACT #RF-07-SHGR-013, is by and
between the UNLV Research Foundation, hereinafter referred to as UNLVRF, and
Altairnano Technologies, Inc., hereinafter referred to as SUBCONTRACTOR.


WITNESSETH THAT


WHEREAS, UNLVRF has been awarded Grant Number DE-FG36-03GO13062 from the U.S.
Department of Energy (DOE) for a project entitled "High Efficiency Generation of
Hydrogen Fuels Using Solar Thermo-Chemical Splitting of Water (SHGR)"; and


WHEREAS, SUBCONTRACTOR was proposed and has been approved for subcontracted
effort under the above referenced Grant;


NOW, THEREFORE, in consideration of the mutual covenants herein provided, the
parties do agree as follows:




ARTICLE 1. SCOPE OF WORK


SUBCONTRACTOR agrees to perform the work described in APPENDIX A, SCOPE OF WORK,
incorporated herewith into this agreement. SUBCONTRACTOR shall neither assign,
transfer, nor delegate any rights, obligations or duties under this Subcontract
without prior written consent of UNLVRF. UNLVRF may withhold consent for any
reason.
 
 




UNLV Research Foundation
Universiry of Nevada, Las Vegas • 4505 Maryland Parkway • Box 452036 • Las
Vegas, Nevada 89154-2036
(702) 895.2833 • Fax: (702) 895-3877



--------------------------------------------------------------------------------



ARTICLE 2. KEY PERSONNEL


UNLVRF:
Point of Contact     Loni Benard, Contract Officer UNLV Research Foundation 8311
W. Sunset Road, Suite 200 Las Vegas, Nevada 89113 (702) 871-6786
Joni.benard@unlv.edu
SUBCONTRACTOR:
                Technical               Mr. Bruce Sabacky, Chief Technical
Officer
                        Altairnano Technologies, Inc.
204 Edison Way
Reno, NV 89502
775-858-3766
bsabacky@altarinc.com


      Contractual     Mr. Ed Dickinson, Chief Financial Officer
Altairnano Technologies, Inc.
204 Edison Way
Reno, NV 89502
775-858-3750
edickinson@altairnano.com




ARTICLE 3. PERIOD OF PERFORMANCE
 
This Subcontract shall be effective for the period January 12, 2007, through
December 31, 2007, unless extended by mutual agreement of the parties through an
amendment to this Subcontract. Any requests for a no-cost extension should be
addressed to and received by the UNLVRF Contractual Contact, as shown in Article
2, not less than ninety (90) days prior to the desired effective date of the
requested change.


ARTICLE 4. CONSIDERATION AND PAYMENT
 
The total amount to perform the work identified in APPENDIX A, SCOPE OF WORK is
$455,450. The provisions of Grant DE-FG36-03GO13062 require cost-sharing by the
grantee. Therefore, UNLVRF will reimburse SUBCONTRACTOR for costs incurred in an
amount not to exceed $356,500. SUBCONTRACTOR will cost-share the balance of
estimated total project costs in an amount equaling at least $98,950 (refer to
ARTICLE 6, COST-SHARING CONTRIBUTIONS).


There is a possibility that Congress will request a percentage of awarded
contracts/ grants/cooperative agreements be deobligated, if required, to fund
other projects. If the Government notifies UNLVRF that they are decreasing and
deobligating the prime award DE-FG36-036013062, this Subcontract will be
modified to reduce the award and obligation by the same percentage. The scope of
work will then be revised, as required.
 
APPENDIX B, BUDGET DETAIL, provides a detailed budget by Object Class
Categories.
 
Payment Method. UNLVRF shall reimburse SUBCONTRACTOR for incurred allowable
expenses not more often than monthly. SUBCONTRACTOR's standard invoice,
itemizing each task identified in APPENDIX A, SCOPE OF WORK, must be submitted
when requesting payment.


Page 2 of 14

--------------------------------------------------------------------------------



SUBCONTRACTOR'S invoice must include Subcontract number,. current and cumulative
costs, and a Certification as. to its truth and accuracy. Payment requests that
do not follow the above guidelines shall be returned to the SUBCONTRACTOR,
Payments will be made within thirty (30) days of receipt of payment requests.
Payment requests and/or any questions concerning payments -should be directed
to:


Elizabeth Dickson, Chief Financial Officer
UNLV Research Foundation
8311 W, Sunset Road, Suite 200
Las Vegas, Nevada 89113
(702) 253-9377
elizabeth.dickson@univ.edu


ARTICLE 6. COST-SHARING CONTRIBUTIONS
 
SUBCONTRACTOR shall share in allowable and allocable costs resulting from the
work performed under this Subcontract. All cost sharing, including cash and
third party in-kind contributions, must be verifiable with the SUBCONTRACTOR'S
records. Special terms and conditions applicable to cost sharing can be found at
10 CFR 600.224. Any cost sharing s)hall defray only the allowable costs of the
project in accordance with the statutes, regulations, applicable cost
principles, and other terms and condition cited herein. UNLVRF shall not share
any costs above and beyond the amounts obligated in this Subcontract.


ARTICLE 7. FORCE MAJEURE
 
Neither party shall be responsible to the other for failure to perform any of
the obligations imposed by this Subcontract, provided such failure shall be
occasioned by fire, flood, explosion, lightning, windstorm, earthquake,.
subsidence of soil, failure or destruction, in whole or in part, of machinery or
equipment. or failure of supply of materials, discontinuity in the -Supply of
power, government interference, civil commotion, riot, war, strikes, labor
disturbance, transportation difficulties, labor shortage or any cause beyond its
reasonable control.


ARTICLE 8. ENTIRE AGREEMENT
 
This Subcontract, together with all attachments, exhibits and other appendixes
hereto, constitutes the entire agreement between the parties and supersedes all
previous agreements with respect to the subject matter hereof.


IN WITNESSETH THEREOF
 
The parties have executed this SUBCONTRACT #RF-07-SHGR-013:


Altaimano Technologies, Inc.


By:
/s/ Edward Dickenson
Date:
March 4, 2007
 
Name: Edward Dickenson
     
Title: Chief Financial Officer
           
THE UNLV RESEARCH FOUNDATION
 
   
By:
/s/ Wilbur "Bud" Pittinger
Date:
March 6, 2007
 
Wilbur "Bud" Pittinger, Executive Director
   

 
Page 3 of 14

--------------------------------------------------------------------------------



APPENDIX A
UNLVRF Subcontract #RF-07-SHGR-013
Altairnano Technologies, Inc.
Scope of Work




A.  PROJECT OBJECTIVES


The primary project objective is to develop thin film metal oxide photoanode
material useful for photoelectrochemical (PEC) production of hydrogen Once the
metal oxide composition is identified and a thin film anode developed, it can be
used to produce hydrogen directly from water in stand-alone tandem cells or
multi-junction hybrid photoelectrochemical 1 photovoltaic cells using sunlight
as the energy source.


The primary objective is sub-divided into 3 parts:



·     
Identify a suitable metal oxide composition for the photoanode. No metal oxide
material suitable to the task is yet identified. (Tasks 1.2 and 1.3)




·     
Optimize the photochemical efficiency of the metal oxide by varying chemical
composition, crystallite morphology, and thin film thickness. (Tasks 1.3 and
1.4)




·     
And finally, develop synthesis methods and deposition techniques that are
efficient, practical, and economically feasible for cost competitive large scale
hydrogen production. (Tasks 2 and 3)





B.  PROJECT SCOPE


It has been deemed of interest to develop high-efficiency, low-cost,
photoelectrochemical (PEC) systems to produce hydrogen from water using sunlight
as the energy source. The main thrust of this work has been to develop
integrated tandem photoelectrodes or stand-alone multi-junction hybrid
photoelectrochemical 1 photovoltaic cells comprised of low-cost semiconducting,
catalytic thin films of various metal oxides. Numerous approaches involving a
variety of materials and methods have been explored, but none to date have
successfully met both the efficiency and stability criteria. The high voltage
required to dissociate water (1.23 V), and the corrosiveness of aqueous
electrolytes have been the major technical hurdles.


Candidate materials need to be active electrocatalysts that utilize the shorter
wavelengths of the solar spectrum and are stable in corrosive aqueous
electrolytes. They must be efficient, practical, and economically feasible in
that they are produced from inexpensive precoursor materials, and can be
deposited easily on low cost substrates. Their stability must be demonstrated in
aqueous electrolytes for the duration of the anticipated lifetime of the
product. Front photoanode coatings must also be deposited thin enough to allow
the longer wavelengths to pass through to a back cell thereby generating
electric current to drive the hydrogen and oxygen evolution reactions at the
respective electrodes.

Page 4 of 14

--------------------------------------------------------------------------------



C. TASKS TO BE PERFORMED


Task 1.3 Implementation of Low Temperature Plasma-Enhanced Chemical Vapor
Deposition (PECVD) Process


Based on trial depositions of iron oxide thin films by PECVD and the ease with
which the desired depositions were achieved demonstrated the process will allow
for more consistent and efficient thin film depositions. Altair will implement
this process for the fabrication of selected metal oxide and chalcopyrite thin
film electrodes in collaboration with UNLV. UCSB, NREL and UH.


Once the PECVD process is optimized, Altairnano will produce doped Fe203 films
at low temperature for round-robin electrode testing. Altairnano will determine
the optimal iron, indium, gallium, silicon, and titanium 'dopant' precursors
suitable for producing films by the low temperature PECVD process. Selected
films will undergo characterization and testing established by the standardized
round-robin testing methods


Subtask 1.3.2 Fabrication of Doped Iron Oxide (Fe203) Electrodes by Ultrasonic
Spray Pyrolysis (USP)


Altairnano will continue to use the existing ultrasonic sonic spray pyrolysis
equipment to deposit Fe203 films on conducting substrates. The process will be
used to evaluate the effects of gallium, silicon, titanium, indium and various
other 'dopants' on photoelectrochemical performance of thin film electrodes.
Films produced by USP will also be used to optimize the characterization and
testing procedures for round-robin testing of metal oxide electrodes. Altairnano
will collaborate as appropriate with UCSB in synthesis techniques for iron-based
thin film compounds.


Task 1.4 Characterization and Photoelectrochemical (PEC) Testing of Metal Oxide
Thin Film Electrodes


Altairnano will establish standardized characterization and photoelectrochemical
measurement techniques to help initiate round-robin standardized testing of PEC
materials and devices produced by HNEI, NREL, UC Santa Barbara, and Altairnano.


Subtask 1.4.1 Thin Film Microstructure Characterization


Characterizations performed at Altairnano will include X-ray diffraction (XRD)
for determining phase purity, variable angle spectroscopic ellipsometry (VASE)
for measuring optical properties, and scanning electron microscopy (SEM) for
examining the surface morphology. Characterizations will be performed on sample
materials provided by both Altairnano (Fe203) and other metal oxides synthesized
by SHGR-PEC participants.


Subtasks 1.4.3 and 1.4.4 Thin Film Opto-electronic and Photoelectrochemical
Testing


The photochemical properties of electrodes will be determined using Altairnano's
Solar Simulator PEC I-V curve measurement system and Spectral Response/Quantum
Efficiency measurement system. Altairnano will fabricate and validate a new
sample mount for the I-V and Quantum efficiency measurements. New
counter/reference electrode combinations electrode will be validated for
different electrolyte media. Once the improvements to the measurement systems
are completed Altairnano will establish photoelectrochemical test protocols for
round-robin testing of films provided by SHGR-PEC participants.

Page 5 of 14

--------------------------------------------------------------------------------



Altairnano will continue to make design improvements to the sample mount and
test cell for the I-V and Quantum efficiency measurements. Altairnano will
validate counter/reference electrode combinations electrode for different
electrolyte media. Once the improvements to the measurement systems are
completed Altairnano will establish standards for simulated sunlight and develop
new electrochemical interface characterization protocols for round-robin
testing.


Task 5 Project Management and Reporting


Dr. Vesco Manev, Principle Scientist, at Altairnano will act as Principle
Investigator for the project, directing the electrochemical testing of
electrodes. Altairnano Research Scientist, Dr. Bruce Sabacky, Chief Technology
Officer for Altairnano, will maintain oversight of the project. Altairnano
principle team member's curriculum vitae are attached at the end of this
document.


Altairnano will submit quarterly progress reports, a final financial, and a
final Scientific/Technical reports for all tasks, in accordance with the Federal
Assistance Reporting Checklist, following the instructions included therein.


Dr. Veselin Manev - Principle Investigator
Dr. Manev joined Altair Nanotechnologies, Inc. about 8 months ago as Principal
Scientist in Altairnano's R&D facility based in Reno, NV. He has over 27 years
experience in the field of lithium cells, lithium ion batteries and
electrochemical sensors. He has a B.S. and a M.S. in Physics from Sofia
University and a PhD in electrochemistry from the Bulgarian Academy of Sciences.
He is a former professor from the Bulgarian Academy of Science and was head of
it's Lithium Battery Department for nearly 10 years. Vesco was also manager of
two projects for research and development of electrochemical cells for
measurement of moisture and oxygen in gas media. These investigations have
resulted in a development of electrochemical sensors and respectively in the
production of commercial electrochemical gas analyzers for measurement of
moisture and trace oxygen in inert, dry and reducing atmospheres. In 1995 he
joined the Lithium Division of FMC Corporation spending 4 years leading FMC's
projects in development of LiMn2O4 spinel compounds used as positive electrodes
in lithium ion batteries. He served 6 years with Delphi Corporation as a
Research Engineer and Staff Research Engineer in Delphi's lithium polymer
battery development program. He has published over 90 papers and was author of
more than 40 Patents, seven of them in the field of electrochemical sensors. He
has presented numerous invited lectures at international meetings and
conferences. His work in the field of applied electrochemistry has been
recognized internationally. He was a member of the Scientific Committee of the 9
International Meeting on Lithium Batteries (9 IMLB), Edinburgh, Scotland, July
12-17, 1998, Member of Scientific Committee and Session Chairman of 8
International Meeting on Lithium Batteries (8 IMLB) held in Nagoya, Japan June
16-21 1996, Member of Scientific Committee of the 7 International Meeting on
Lithium Batteries (7 IMLB) Boston, Massachusetts, May 15-20, 1994, Member of
Organizing Committee and Session Chairman of Tianjin International Power Sources
Symposium held in Tianjin, China, September 22-26, 1992 and Member of the
editorial board of the scientific journal "Progress in Batteries & Battery
Materials" published by ITE-JEC Press Inc, printed in Japan.


Dr. Bruce Sabacky. - Vice President, Chief Technology Officer
Previously, Dr. Sabacky was Manager, Process Development for BHP Minerals'
Center for Minerals Technology in Reno, Nevada. Dr. Sabacky began work at BHP
Minerals as a principal process engineer. Dr. Sabacky received his B.S. and M,S.
degrees in metallurgical engineering from South Dakota School of Mines and
Technology in Rapid City and his Ph. D. in materials science and mineral
engineering from the University of California, Berkeley. Dr. Sabacky has worked
as a metallurgical engineer at AMAX Extractive Research Laboratory, and he was
the manager of engineering at Bandgap Technology Corp.

Page 6 of 14

--------------------------------------------------------------------------------



APPENDIX B
UNLVRF Subcontract #RF-07-SHGR-013
Altairnano Technologies, Inc.
Budget Detail


Object Class Category
Total Budget
Personnel
 
Federal
90,404
Cost Share
25,093
Total Personnel
115,497
   
-Fringe
 
Federal
34,173
Cost Share
9,485
Total Fringe
43,658
   
Travel
 
Federal
4,853
Cost Share
1,347
Total Travel
6,200
   
Equipment
 
Federal
25,126
Cost Share
6,974
Total Equipment
32,100
   
Total Supplies
 
Federal
14,909
Cost Share
4,138
Total Supplies
19,047
   
Other Direct Costs
 
Federal
0
Cost Share
0
Total Other Direct Costs
0
   
Direct Costs
 
Federal
169,465
Cost Share
47,037
Total Direct Costs
216,502
   
Indirect Costs
 
Federal
187,035
Cost Share
51,913
Total Indirect Costs
238,948
   
Total Cost
 
Federal
356,500
Cost Share
98,950
TOTAL COST
455,450




Page 7 of 14

--------------------------------------------------------------------------------



APPENDIX C


UNLVRF Subcontract #RF-07-SHGR-013
Altairnano Technologies, Inc.


Reporting Requirements


Reporting Requirement
Frequency
No. of Copies
Management Reporting
   
1. Technical/Budget Accomplishment Report1
Quarterly
1
2. Special Status Report2
As required 
1 
Scientific/Technical Reporting (Reports/Products must be
   
submitted with appropriate DOE F 241. DOE 241 forms are
   
available at www.osti.gov/bridge.)
   
Final Scientific/Technical Report (Form DOE F 241.3)3
Final
1
Closeout Reporting
   
1. Final Invention and Patent Report4
Final
1
       2. Property Certification4
Final
1
Other Reporting
   
Other5
As Required
1











___________________________


1
Quarterly reports should summarize technical progress against tasks and
milestones and provide a budget accomplishment report (actual expenditures vs.
budget plan). The report should be submitted NLT the 1& of the month 2 (for the
previous quarter's activities) to the UNLVRF Point of Contact, as shown in
Article 2.
2
Provides notice of problems, delays, or adverse conditions which materially
impair the awardee's ability to meet the objectives of the award or developments
that have a significant favorable impact on the project. The report must include
the remedial action to be taken to correct or resolve any problem or adverse
condition.
3
This form and instructions are available on E-link. If there is any patentable
material, protected data, or SBIR/STTR data in the report, the recipient must,
consistent with the data protection provisions of the grant, clearly identify
patentable or protected data on each page of the report, identify such material
on the cover of the report, and mark the appropriate blocks in Section K of the
DOE F 241.3. Reports must not contain any proprietary data (limited rights
data), classified information, information subject to export control
classification, or other information not subject to release. Protected data is
specific technical data, first produced in the performance of the award that is
protected from public release for a period of time by the terms of the award
agreement.
4
Patent certification (OMB No. 1902-0121) and Financial Assistance Property
Certification (AA-88) are required. UNLVRF will provide detailed closeout
reporting instructions, including appropriate forms, to the Subcontractor by
letter upon award expiration.
5
Three copies of reports, reprints, conference papers, etc, must be submitted to
UNLVRF for submittal to DOE as soon as possible after the event occurs (10 CFR
605.19(a) (3)).

 
Page 8 of 14

--------------------------------------------------------------------------------



APPENDIX D


UNLVRF Subcontract #RF-07-SHGR-013
Altairnano Technologies, Inc.


Special Terms and Conditions


SC-1 DEFINITIONS


UNLVRF means the UNLV Research Foundation and all of its authorized
representatives acting in their professional capacities.


SUBCONTRACTOR means Altairnano Technologies, Inc. and all of its authorized
representatives, successors, and permitted assigns.


Work means all activities required by the Subcontract documents to be performed
by the SUBCONTRACTOR.


SC-2 REPORTING REQUIREMENTS


SUBCONTRACTOR shall provide technical and financial reporting in accordance with
the requirements and instructions set forth in APPENDIX C, REPORTING
REQUIREMENTS. Failure to comply with the reporting requirements will be
considered a material noncompliance with the terms of this Subcontract.
Noncompliance may result in the withholding of future payments, the suspension
or termination of this Subcontract, and/or the withholding of future agreements.


A willful failure to perform, or a history of failure to perform of this
Subcontract and/or other contractual documents, may also result in a debarment
action to preclude future agreements.


SC-3 INDEPENDENT CONTRACTOR


For purposes of this Subcontract, SUBCONTRACTOR and its employees shall be
classified as an "Independent Contractor" and not as employees of UNLVRF.


SC-4 SITE VISITS


DOE's authorized representatives have the right to make site visits at
reasonable times to review project accomplishments and management control
systems and to provide technical assistance, if required. Should such a site
visit be scheduled, SUBCONTRACTOR must provide reasonable facilities and
assistance for the safety and conveniences of the government representatives in
the performance of their duties. All site visits and evaluations must be
performed in a manner that does not unduly interfere with or delay the work.


SC-5 SUBCONTRACT MONITORING REQUIREMENT


Under the provisions of OMB Circular A-133, UNLVRF is required to monitor
federally funded subcontractor activities. SUBCONTRACTOR must assure UNLVRF that
it complies with applicable OMB circulars and that it will notify UNLVRF of
completion of required audits and of any adverse findings which impact this
Subcontract. Relevant OMB Circulars are available at:
httD://www.whitehouse,cov/omb/circulars/


SC-6 STATEMENT OF FEDERAL STEWARDSHIP


DOE will exercise normal Federal stewardship in overseeing the project
activities performed under Grant DE-FG36-036013062. Stewardship activities
include, but are not limited to, conducting site visits; reviewing performance
and financial reports; providing technical assistance and/or temporary
intervention in unusual circumstances to correct deficiencies which develop
during a project; assuring compliance with terms and conditions; and reviewing
technical performance after project completion to insure that the grant's
objectives are accomplished.

Page 9 of 14

--------------------------------------------------------------------------------



SC-7 UNALLOWABLE COSTS AND LOBBYING ACTIVITIES


Subcontractors are cautioned to carefully review the allowable cost and other
provisions applicable to expenditures under their particular award instruments.
If financial assistance funds are spent for purposes or in amounts inconsistent
with the allowable cost or any other provisions governing expenditures in the
award instrument, the government may pursue a number of remedies against the
recipient, including, in appropriate circumstances, recovery of such funds,
termination of the award, suspension or debarment of the recipient from future
awards, and criminal prosecution for false statements. The UNLVRF is subject to
the provisions of OMB Circular No. A-122, Cost Principles for Non-Profit
organizations.


All cost reimbursement sub-awards, including subcontracts, are subject to those
Federal cost principles applicable to the SUBCONTRACTOR. OMB Circulars are
available at httl2a/www.whitehouse.govlomb/circulars.
 
Particular care should be taken by the SUBCONTRACTOR to comply with the
provisions prohibiting the expenditure of funds for lobbying and related
activities. Financial assistance awards may be used to describe and promote the
understanding of scientific and technical aspects of specific technologies, but
not to encourage or support political activities such as the collection and
dissemination of information related to potential, planned, or pending
legislation.


To assist the SUBCONTRACTOR in complying with the lobbying provisions applicable
to this agreement, the Department of Energy has developed a lobbying brochure
entitled "What You Should Know as a Federal Employee, Contractor, Cooperative
Agreement Participant, or Grantee, " which provides an overview of lobbying
policies. The brochure is available on the DOE financial Assistance Home Page
at: http:/Iprofessionalspr,doe.gov/ Click on "Regulations and Guidance" under
"Financial Assistance Regulations."


SC-8 PERMITS AND RESPONSIBILITIES


SUBCONTRACTOR shall be responsible for obtaining any necessary licenses and/or
permits and for complying with applicable federal, state, and municipal laws,
codes, and regulations in connection with the execution of the work hereunder.
The SUBCONTRACTOR shall take proper safety and health precautions to protect the
workers, the public, the environment, and property.


SC-9 NOTICE REGARDING THE PURCHASE OF AMERICAN-MADE EQUIPMENT AND PRODUCTS


It is the sense of the Congress that, to the greatest extent practicable, all
equipment and products purchased with funds made available under Grant
DE-FG36-03GO13062 should be American-made.


SC-10 PUBLIC DISCLOSURE


SUBCONTRACTOR shall not make publicity releases in connection with this
Subcontract without prior review and approval of the UNLVRF. Proposed publicity
releases shall be submitted to the UNLVRF Administrative Contact, as shown in
Article 2, for such review and approval.
SUBCONTRACTOR is encouraged to publish or otherwise make publicly available the
results of the work conducted under this subcontract. An acknowledgement of
Federal support and a disclaimer must appear in the publication of any material,
whether copyrighted or not, based on or developed under this subcontract as
follows:


Acknowledgment: "This material is based upon work supported by the Department of
Energy [National Nuclear Security Administration] [add name(s) of other
agencies, if application] under Award Number DE-FG36-03GO13062."


Disclaimer: "This report was prepared as an account of work sponsored by an
agency of the United States Government. Neither the United States Government nor
any agency thereof, nor any of their employees, makes any warranty, express or
implied, or assumes any legal liability or responsibility for the accuracy,
completeness, or usefulness of any information, apparatus product, or process
disclosed, or represents that use would not infringe privately owned rights.
References herein to any specific commercial product, process, or service by
trade name, trademark, manufacturer, or otherwise does not necessarily
constitute or imply its endorsement,

Page 10 of 14

--------------------------------------------------------------------------------



recommendation, or favoring by the United States Government or any agency
thereof. The views and opinions of authors expressed herein do not necessarily
state or reflect those of the United States Government or any agency thereof."


SC-11 NATIONAL SECURITY: CLASSIFIABLE RESULTS ORIGINATING UNDER AN AWARD


This award is intended for unclassified, publicly releasable research.
Subcontractor will not be granted access to classified information. DOE does not
expect that the results of the research project will involve classified
information. Under certain circumstances, however, a classification review of
information originated under this award may be required. The Department may
review research work generated under this award at any time to determine if it
requires classification.


Executive Order 12958 (60 Fed. Reg. 19,825 (1995)) states that basic scientific
research information not clearly related to the national security shall not be
classified. Nevertheless, some information concerning (among other things)
scientific, technological, or economic matters relating to national security or
cryptology may require classification. If you originate information during the
course of this award that you believe requires classification under this
Executive Order, you must promptly notify the Technical point of contact
identified in Article 2 of this Subcontract for further instructions.


If you originate information concerning the production or utilization of special
nuclear material (i.e., plutonium, uranium enriched in the isotope 233 or 235,
and any other material so determined under section 51 of the Atomic Energy Act)
or nuclear energy, you must promptly notify the Technical point of contact
identified in Article 2 of this Subcontract for further instructions.


If DOE determines any of the information requires classification, SUBCONTRACTOR
agrees that the Government/UNLVRF may terminate the award by mutual agreement in
accordance with 10 CFR 600-25(d). All material deemed to be classified must be
forwarded to the DOE in a manner specified by DOE.


SC-12 SEVERABILITY


In the event any one or more of the provisions of this Subcontract shall, for
any reason, be held to be invalid, illegal, or unenforceable, then
notwithstanding such provision, the remainder of this Subcontract shall remain
in full force and effect, and such term or provision shall be deemed stricken.


SC-13 COMPLIANCE WITH BUY AMERICAN ACT
By accepting funds under this subaward, you agree to comply with Sections 2
through 4 of the Act of March 3, 1933 (41 U.S.C. 10a-10c, popularly known as the
"Buy American Act"). You should review the provisions of the Act to ensure that
any expenditure made under this subaward is in accordance with it.


SC-14 INDEMNIFICATION


SUBCONTRACTOR hereby acknowledges that UNLVRF is a separate nonprofit,
educational, and charitable corporate entity. It does not have the power to
pledge State of Nevada and or the University of Nevada, Las Vegas (UNLV) funds
or credit. Further, the State of Nevada and/or UNLV cannot assume any debts of
UNLVRF, and the State or Nevada and/or UNLV shall not be liable for any debts or
tort liability arising from any contracts made between UNLVRF and third parties,
including, but not limited to, any debts of liability arising from this
Subcontract. Each party to this Subcontract shall bear responsibility for its
own negligent acts to the extent allowed by law.


DOE shall not be liable for harm or damages (to persons or property) incurred by
the UNLVRF or SUBCONTRACTOR in the performance of activities under this
Agreement. The UNLVRF and SUBCONTRACTOR shall maintain financial coverage for
potential liability.

Page 11 of 14

--------------------------------------------------------------------------------



APPENDIX E


UNLVRF Subcontract #RF-07-SHGR-013
Altairnano Technologies, Inc.


General Terms and Conditions
GC-1 EXPLANATION


These general terms and conditions do not restate all the provisions of
applicable statues and regulations, nor do the represent an exhaustive listing
of all requirements applicable to this grant. Rather, they highlight and are
consistent with those requirements which are especially consistent with those
requirements which are especially pertinent to research grants in general. They
are emphasized by inclusion here because: (1) they are invoked with high
frequency: (2) their violation is a matter of especially serious concern or (3)
restating them in the research context will allow them to be more easily
understood by the research community. In addition to these general terms and
conditions, the SUBCONTRACTOR must comply with all governing requirements,
including the Special Terms and Conditions identified in Appendix D.


GC-2 ORDER OF PRECEDENCE


The subcontract agreement, all documents listed therein, and subsequently issued
amendments are essential parts of the subcontract and a requirement occurring in
one is binding as though occurring in all. In resolving conflicts,
discrepancies, errors or omissions the following order of precedence shall be
used:


1.  Special Terms and Conditions
2.  General Terms and Conditions
3.  10 CFR 600
4.  Other documents, exhibits and attachments
5.  Scope of Work
  
GC-3 ALLOWABLE COSTSIAPPLICABLE COST PRINCIPLES


The allowability of costs for work performed under this Subcontract will be
determined in accordance with the Federal cost principles applicable to the
Subcontractor in effect on the date of this subaward, except as modified by
other provisions of this Subcontract. The following cost principles are
applicable to this Subcontract: OMB Circular A-21.


GC-4 LAWS AND REGULATIONS


All applicable Federal, State, and local laws, ordinances, statues, rules,
regulations, orders of decrees in effect at the time the Work under this
Subcontract is performed, shall apply to SUBCONTRACTOR and its employees and
representatives.


If SUBCONTRACTOR discovers any discrepancy or inconsistency between this
Subcontract and any law, ordinance, statute, rule, regulation, order, or
decree, SUBCONTRACTOR shall report the same immediately, in writing, to the
UNLVRF administrative contact, who will issue such further instructions as may
be necessary.


If during the term of the Subcontract there are changed or new laws, ordinances,
statutes, rules, regulations, orders or decrees not known or foreseeable at the
time of signing this Subcontract which became effective and which affect the
cost or time of performance of this Subcontract, SUBCONTRACTOR shall immediately
notify UNLVRF in writing and submit detailed documentation of such effect in
terms of both time and cost of performing the Subcontract.


GC-5 APPLICABLE LAW


SUBCONTRACTOR agrees to comply with all relevant local, state, and federal
statutes and regulations. This Subcontract shall be governed exclusively by the
laws of the State of Nevada.

Page 12 of 14

--------------------------------------------------------------------------------



GC-6 CHANGE OR ABSENCE OF THE DESIGNATED KEY PERSONNEL
 
UNLVRF will be notified in a change to key personnel listed in this Subcontract.
UNLVRF reserves the right to approve any changes made to key personnel. In
addition, any continuous absence, in excess of three (3) months, requires UNLVRF
prior approval.


GC-7 CHANGES IN OBJECTIVES OR SCOPE


Any change in the objective or scope of the Subcontract requires the prior
approval of UNLVRF. This includes changes in the phenomenon or phenomena under
study and in the methodologies or experiences if they are a specific objective
of the research work as stated in the Scope of Work.


GC-8 TRANSFER OF SUBSTANTIVE PROGRAMMATIC EFFORT


None of the substantive effort of this Subcontract's scope of work may be
transferred to another organization or person without prior approval of UNLVRF.
This provision does not apply to the procurement of equipment, supplies,
materials, or general support services; these services may, however, be subject
to other prior approval requirements.


GC-9 INTEREST AND OTHER FINANCIAL COSTS


Under no circumstances shall SUBCONTRACTOR be entitled to recover prejudgment
interest or interest and other financial costs on any claims for extra costs.


GC-10 NOTICE AND ASSISTANCE REGARDING PATENT AND COPYRIGHT INFRINGEMENT


The Subcontractor shall report to UNLVRF promptly and in reasonable written
detail, each notice or claim of patent or copyright infringement based on the
performance of this subcontract of which the Subcontractor has knowledge.


In the event of any claim or suit against UNLVRF (and the Government) on account
of any alleged patent or copyright infringement arising out of the performance
of this subcontract or out of the use of any supplies furnished or work or
services performed under this subcontract, the Subcontractor shall furnish to
UNLVRF, when requested by UNLVRF, all evidence and information in possession of
the Subcontractor pertaining to such suit or claim. Such evidence and
information shall be furnished at the expense of UNLVRF except where the
Subcontractor has agreed to indemnify UNLVRF (Government).


The Subcontractor agrees to include, and require inclusion of, this clause in
all lower-tier subcontracts (at any tier) for supplies or services (including
construction and architect-engineer subcontracts and those for material,
supplies models, samples, or design or testing services) expected to exceed the
simplified acquisition threshold at FAR 2.101.


GC-11 TERMINATION


Either party may, at any time during the period of this Subcontract, terminate
this Agreement with or without cause, by giving thirty (30) days written notice.
Notice should be sent by registered or certified mail to the appropriate
Contractual Contact, as shown in Article 2. In the event of termination, the
parties agree to negotiate, in good faith, the payment of any work completed
prior to the date of Notice of Termination and the receipt of equipment, data,
reports, or other deliverables.


GC-12 PUBLIC ACCESS TO INFORMATION


The Freedom of Information Act, as amended, and the DOE implementing regulations
(10CFR1004) require DOE to release certain documents and records regarding
grants to any person who provides a written request. The intended use of the
information will not be a criterion for release. These requirements apply to
information held by DOE and do not require grantees or their subcontractors to
permit public access to their records.


Page 13 of 14

--------------------------------------------------------------------------------



Records maintained by the DOE with respect to grants are subject to the
provisions of the Privacy Act and the DOE implementing regulations 10 CFR Part
1004 if those records constitute a "system of records" as defined in the Act and
the regulations. Generally, records maintained by grantees and their
subcontractors are not subject to these requirements.


GC-13 INTELLECTUAL PROPERTY REQUIREMENTS


Nonprofit organizations and education institutions are subject to the
intellectual property requirements at 10 CRF 600.136. Additional information can
be found at: http://Qc.doe.aoc/techtrans/sioo matrix.html.


GC-14 NOTICE AND ASSISTANCE REGARDING PATENT AND COPYRIGHT INFRINGEMENT


The Subcontractor shall report to UNLVRF promptly and in reasonable written
detail, each notice or claim of patent or copyright infringement based on the
performance of this subcontract of which the Subcontractor has knowledge.


In the event of any claim or suit against UNLVRF (and the Government) on account
of any alleged patent or copyright infringement arising out of the performance
of this subcontract or out of the use of any supplies furnished or work or
services performed under this subcontract, the Subcontractor shall furnish to
UNLVRF, when requested by UNLVRF, all evidence and information in possession of
the Subcontractor pertaining to such suit or claim. Such evidence and
information shall be furnished at the expense of UNLVRF except where the
Subcontractor has agreed to indemnify UNLVRF (Government).


The Subcontractor agrees to include, and require inclusion of, this clause in
all lower-tier subcontracts (at any tier) for supplies or services (including
construction and architect-engineer subcontracts and those for material,
supplies models, samples, or design or testing services) expected to exceed the
simplified acquisition threshold at FAR 2.101.
 
Page 14 of 14